UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2489


JOANNE HALL,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF VETERANS AFFAIRS,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cv-00567-MHL)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joanne Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joanne Hall appeals the district court’s order granting the Department of Veterans

Affairs’ motion to dismiss and dismissing without prejudice Hall’s amended complaint

for failure to comply with Virginia’s statutory requirements for bringing a medical

malpractice action.    On appeal, we confine our review to the issues raised in the

Appellant’s brief.    See 4th Cir. R. 34(b).     Because Hall’s informal brief does not

challenge the basis for the district court’s disposition, Hall has forfeited appellate review

of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2